Citation Nr: 1316393	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected herniated disc, L4-L5, status post laminectomy (lumbar herniated disc), currently rated 10 percent disabling (excluding the periods from February 28, 2007, to April 30, 2007, and from April 21, 2008, to June 30, 2008 during which a temporary total evaluation was assigned). 

2.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, rated 10 percent disabling before June 27, 2012, and 20 percent disabling as of June 27, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty for training  from March 2004 to July 2004, and from April 17, 2006, to April 30, 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which, in part, granted service connection for a lumbar herniated disc, and assigned a 10 percent rating, effective October 11, 2006, the date of claim.  A November 2008 rating decision granted service connection for radiculopathy of the left lower extremity, and assigned a 10 percent rating, effective, June 1, 2008.  An April 2009 rating decision granted an earlier effective date of October 11, 2006, for the radiculopathy of the left lower extremity.  An October 2012 rating decision granted an increased, 20 percent, rating for the radiculopathy of the left lower extremity, effective June 27, 2012.  The Veteran continues to appeal for higher ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a stomach disability and acquired psychiatric disorder both claimed as secondary to service-connected low back disability, and entitlement to an increased rating for chondromalacia of the right knee have been raised by the Veteran's representative in its April 2013 Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT


1.  The Veteran's lumbar herniated disc is manifested by painful motion and decreased flexion with X-ray evidence of degenerative joint disease; forward flexion of the thoracolumbar spine is greater than 60 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  The record reflects the occurrence of an incapacitating episode having a total duration or more than two weeks but less than four weeks during a 12-month period.    

3.  Before June 27, 2012, the Veteran's radiculopathy of the left lower extremity has been manifested by symptoms most compatible with mild incomplete paralysis of the sciatic nerve, and no greater. 

4.  As of June 27, 2012, the Veteran's radiculopathy of the left lower extremity has been manifested by symptoms most compatible with moderate incomplete paralysis of the sciatic nerve, and no greater. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for lumbar herniated disc, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2012).

2.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the left lower extremity before June 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2012). 

3.  The criteria for an evaluation in excess of 20 percent for radiculopathy of the left lower extremity, as of June 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
The present case involves "downstream" issues, as the initial claim for service connection was granted in the rating decision on appeal, and the appellant disagrees with the evaluations assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  No such prejudice has been identified.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and offered the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

In view of these facts, the Board may proceed with a decision on the claim at this time.

II.  Analysis

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and  4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's disability is rated as intervertebral disc syndrome, (IVDS) under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This code evaluates the impairment based on the number of incapacitating episodes a person has in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  A 10 percent rating is assigned for incapacitating episodes with a total duration of at least one week but less than two weeks in the past 12 month period; while a 20 percent rating is assigned for incapacitating episodes with a total duration of between two and four weeks in a 12 month period.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Associated objective neurological abnormalities (e.g., bladder and 
bowel impairment) are to be evaluated separately. 

Orthopedic manifestations offer another means of evaluating the Veteran's back disability, although a separate rating for such manifestations is not permitted.  In this regard, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine. 

Note 2 provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Here, the record shows that the Veteran was placed on leave of absence from her employer due to her back disability, characterized as a "serious health condition," for the period from May 16, 2011 to May 30, 2011.  The basis for this was a letter from her health care provider, who indicated she had been treating her during this period.  Resolving any reasonable doubt in favor of the Veteran as to whether this absence contemplated bed rest during this period, since it was a period of 15 days, it may be concluded the criteria for a 20 percent rating have been met. 

A rating in excess of 20 percent is not warranted since the record shows the Veteran has forward flexion in excess of 30 degrees and there is no ankylosis.  In this regard, the evidence reflects that there is a lower back disability with pain.  On February 2008 VA examination, the range of motion of the lumbar spine was 75 degrees flexion, 20 degrees extension, 30 degrees lateral bending and rotation bilaterally.  

On VA examination in August 2008, the range of motion of the lumbar spine was 87 degrees flexion, with pain starting at 68 degrees; 30 degrees extension, with pain starting at 28 degrees; 30 degrees left lateral bending with pain starting at 28 degrees; 42 degrees left lateral bending with pain starting at 39 degrees; and 40 degrees rotation bilaterally.  

On VA examination in October 2009, the range of motion of the lumbar spine was 70 degrees flexion, 10 degrees extension, 30 degrees lateral bending bilaterally, and 70 degrees left lateral rotation, and 80 degrees right lateral rotation.  

On VA examination in July 2012, the range of motion of the lumbar spine was 90 degrees flexion, 30 degrees extension, 30 degrees lateral bending bilaterally, and 30 degrees rotation bilaterally.  There were no muscle spasms, gait and spinal contour were normal, and there was no evidence of spinal ankylosis.  

The evidence does not support assignment of a rating higher than even 10 percent under the general rating formula as the evidence does not reflect that the Veteran experienced any muscle spasms, guarding, abnormal gait, or abnormal spinal contour, that there was any spinal ankylosis, or that the Veteran's pain was so disabling to actually or effectively result in flexion of the thoracolumbar spine less than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Accordingly, the requirements for a rating higher than that awarded by this decision under the general rating formula are not met.  

Even considering the DeLuca factors, a higher rating would not be warranted as the June 2012 VA examiner noted that there was no additional functional loss of the lumbar spine with repetitive movement.  

Radiculopathy of the Lower Extremities 

Consideration must also be given to any associated objective neurologic abnormalities (in addition to orthopedic manifestations), including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

The Veteran is in receipt of separate 10 and 20 percent ratings for left lower extremity radiculopathy under Diagnostic Code 8520 for paralysis of the sciatic nerve.  (10 percent prior to June 2012, and 20 percent thereafter.)  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

VA regulations provide that neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning. 38 C.F.R. § 4.120 (2012).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) . 

Radiculopathy of the Left Lower Extremity 

Before June 27, 2012

A January 2007 private magnetic resonance imaging (MRI) report noted that the Veteran had  probable compression of the left L5 nerve root, and that clinical correlation was recommended.  

The examiner who conducted the February 2008 VA examination found normal strength and reflexes of the lower extremities.  On August 2008, September 2008, and October 2009 VA examinations, lower extremities sensation, motor strength, and reflexes were normal.  

In this case, the objective findings from the multiple VA examinations during the pendency of this appeal did not reflect more than mild neurological impairment. The Veteran's primary neurological symptom involves sensory impairment.  With no more than sensory impairment, no more than mild impairment is shown. 

Thus, the Board finds that the Veteran's neurological symptoms do not more nearly approximate the criteria for "moderate" impairment so as to warrant a rating in excess of the 10 percent evaluation currently assigned for radiculopathy of the left lower extremity under DC 8520, prior to June 2012. 

As of June 27, 2012.

The June 27, 2012, VA examiner noted that the Veteran had left calf muscle atrophy as it was one centimeter in circumference less than the right calf.  In addition, the examiner stated that the Veteran's had moderate paresthesia and numbness of the left lower extremity.  Again there was no loss of motor strength or reflexes.  With the presence of normal strength and reflexes, it may not be concluded that the Veteran's neurological symptoms more nearly approximate the criteria for "moderately severe" impairment so as to warrant a rating in excess of the 20 percent evaluation currently assigned for radiculopathy of the left lower extremity under DC 8520.  Accordingly, a rating excess of 20 percent is denied.  

Radiculopathy of the Right Lower Extremity 

The Veteran's representative points out that a separate rating for radiculopathy of the right lower extremity is warranted because of numbness of the right lower extremity during the June 2012 VA examination.  In this regard, however, the straight leg test was negative on the right at this examination, the examiner reported that paresthesias and/or dysesthesias was not indicated, and she specifically noted that radiculopathy did not affect the Veteran's right lower extremity.  Therefore, a separate rating is not warranted at this time for radiculopathy of the right lower extremity.  

Additional evaluations are not necessary as no other neurological deficiency, including bowel or bladder problems have not been noted.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's lumbar and lower extremity disabilities, they are productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  In fact, time lost from work was the basis of the increased schedular rating for the lumbar herniated disc.  The Veteran also had two surgeries for the lumbar herniated disc and was additionally compensated for the resultant convalescence.

The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial evaluation of 20 percent for lumbar herniated disc is granted.  

An initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity before June 27, 2012, is denied. 

An initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity as of June 27, 2012, is denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


